        Case 1:18-md-02865-LAK-RWL Document 659
                                            658 Filed 08/26/21
                                                      08/25/21 Page 1 of 1

                                                                                               Hughes Hubbard & Reed LLP
                                                                                                        One Battery Park Plaza
                                                                                               New York, New York 10004-1482
                                     MEMO ENDORSEMENT                                            Telephone: +1 (212) 837-6000
                                                                                                        Fax: +1 (212) 422-4726
                                                                                                           hugheshubbard.com

                                                        Granted.                       8/26/2021               Marc A. Weinstein
                                                                                                                          Partner
                                                                                                  Direct Dial: +1 (212) 837-6460
                                                        /s/ Lewis A. Kaplan     /BT               Direct Fax: +1 (212) 299-6460
                                                        United States District Judge        marc.weinstein@hugheshubbard.com



BY ECF

Honorable Lewis A. Kaplan                                                 August 25, 2021
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
KaplanNYSDChambers@nysd.uscourts.gov

               Re:         In re Customs and Tax Administration of the Kingdom of Denmark
                           (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK)

Dear Judge Kaplan:

        We write on behalf of all parties to respectfully request a one-week extension of time
until September 3, 2021, to file the joint reports that the Court directed the parties to submit in
paragraphs 4 and 5 of its Pretrial Order No. 24 (ECF No. 630).1

        In Pretrial Order No. 24, the Court set a September 28, 2021 status conference and
directed the parties to file by August 27, 2021, joint reports (i) addressing proposed approaches
for motions for summary judgment or partial summary judgment, and (ii) “identifying cases that
are analytically similar with regard to underlying facts.” The Court subsequently rescheduled the
September 28 status conference for October 5, 2021. (Pretrial Order No. 28, ECF No. 652.) As
such, the parties request a corresponding one-week extension of the August 27 deadline to file
the joint reports until September 3. This is the parties’ first request for an extension of this
deadline.

                                                          Respectfully submitted,


                                                          /s/ Marc A. Weinstein
                                                              Marc A. Weinstein



cc:       All counsel of record (via ECF)




1.    This letter motion for an extension of time relates to all cases.
